122 F.3d 1070
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Armond EYSSAKHANIYAN, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
Nos. 96-71110, Asq-nrg-wty.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 25, 1997.**Decided Sept. 4, 1997.

On Petition for Review of an Order of the Board of Immigration Appeals.
Before:  SCHROEDER, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM*


2
Armond Eyssakhaniyan, a citizen of Iran, petitions pro se for review the Board of Immigration Appeals' ("BIA") decision, affirming an Immigration Judge's ("IJ") denial of Eyssakhaniyan's applications for asylum and withholding of deportation.  Eyssakhaniyan, an Armenian Christian, claims that he has a well-founded fear of persecution on account of religion if deported to Iran.  We deny the petition.


3
Here, the BIA found that Eyssakhaniyan did not have a well-founded fear of persecution on account of religion because he failed to show that he is at particular risk.  See Kotasz v. INS, 31 F.3d 847, 852 (9th Cir.1994) (stating that "the petitioner cannot simply prove that there exists a generalized or random possibility of persecution in his native country;  he must show that he is at particular risk");  Hartooni v. INS, 21 F.3d 336, 341 (9th Cir.1994) (stating that "[i]n addition to evidence of general persecution of a protected group [the court] require[s] a petitioner to demonstrate a specific inference of personal danger" (internal quotations omitted)).  Because the record supports the BIA's finding, we deny the petition.


4
PETITION FOR REVIEW DENIED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3